DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-28 are pending.
Claims 19 and 23-28 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246584 A1 [Hyun] in view of US 7,326,927 [Frosien].

Regarding Claim 9:
Hyun teaches a charged particle beam apparatus (abstract), comprising: 
an incidence side detector provided with a through hole (Fig. 1 (133)); 
a deflector configured to scan a surface of a sample at an angle of incidence with a primary electron beam passing through the through hole (Fig. 1 (117)); 
wherein the incidence side detector is configured to detect backscattered electrons generated from scanning (para 40) and traveling towards an incidence side of the primary electron beam (as shown in Fig. 1); and 
an electrode adjacent to a path of the primary electron beam, the electrode positioned along a path of the backscattered electrons (Fig. 1 (141), paras 11, 32), intersecting a first virtual axis, 

wherein the electrode is configured to attract secondary electrons generated from the surface to prevent the secondary electrons from otherwise hitting the incidence side detector (para 64- since the electrode attracts secondary electrons, it has the above recited configuration), and 
the charged particle beam apparatus is configured to generate a backscattered electron image from the backscattered electrons detected by the incidence side detector (para 60). 
However, Hyun fails to teach that the angle of incidence is oblique, or that the detected backscattered electron return to the oblique direction of incidence, i.e. dark-field.
Frosien teaches an charged particle beam apparatus (abstract) that irradiates a sample at an oblique angle of incidence (Fig. 1) and detects backscattered electrons returning to said oblique angle of incidence, i.e. dark-field backscattered electrons (7:52-56). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the oblique incidence of Frosien in Hyun. One would have been motivated to do so since oblique, or tilted, irradiation would provide useful information about the sample (Frosien 1:31-39).

Regarding Claim 10:
The modified invention of claim 9 teaches the charged particle beam apparatus according to claim 9, further comprising a reflection side detector configured to detect backscattered Frosien Fig. 1 (27), 7:20-25). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reflection side detector of Frosien to the above modified invention since this would allow for the detection of topography of the sample (Frosien 7:60-63). Note that the reflection side detector of Frosien detects backscattered electrons and scattered electrons.

Regarding Claim 11:
The modified invention of claim 9 teaches the charged particle beam apparatus according to claim 9, further comprising a secondary electron detector (Frosien Fig. 1 (27), 7:20-25), wherein the electrode is a grid electrode (Frosien Fig. 1 (11). 6:55-67)), and the secondary electron detector is configured to detect the secondary electrons passing through the grid electrode (Frosien 7:20-25). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reflection side detector and grid electrode of Frosien to the above modified invention since this would allow for the detection of topography of the sample (Frosien 7:60-63). Further, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make the electrode (141) of Hyun into a grid electrode like that taught by Frosien, since this would allow electrons to pass through the biasing electrode for subsequent detection (6:55-67).

Regarding Claim 12:
The modified invention of claim 11 teaches the charged particle beam apparatus according to claim 11, further comprising a reflection side detector configured to detect Frosien Fig. 1 (27), 7:20-25).Note that the reflection side detector of Frosien detects backscattered electrons and scattered electrons.

Regarding Claim 13:
The modified invention of claim 9 teaches the charged particle beam apparatus of claim 9, wherein the incidence side detector is disposed between an objective lens of the primary electron beam and the surface (Hyun (133)). 

Regarding Claim 14:
The modified invention of claim 13 teaches the charged particle beam apparatus according to claim 13, further comprising a reflection side detector configured to detect backscattered electrons generated from the scanning and traveling towards a reflection side from the primary electron beam (Frosien Fig. 1 (27), 7:20-25). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reflection side detector of Frosien to the above modified invention since this would allow for the detection of topography of the sample (Frosien 7:60-63). Note that the reflection side detector of Frosien detects backscattered electrons and scattered electrons.

Regarding Claim 15:
The modified invention of claim 11 teaches the charged particle beam apparatus according to claim 11 wherein the incidence side detector is disposed between an objective lens of the primary electron beam and the surface (Hyun (133)). 

Regarding Claim 16:
The modified invention of claim 15 teaches the charged particle beam apparatus according to claim 15, further comprising a reflection side detector configured to detect backscattered electrons generated from the scanning and traveling towards a reflection side from the primary electron beam (Frosien Fig. 1 (27), 7:20-25).Note that the reflection side detector of Frosien detects backscattered electrons and scattered electrons.

Regarding Claim 17:
The modified invention of claim 9 teaches the charged particle beam apparatus according to claim 9, wherein the sample is disposed on the inspection surface (Hyun Fig. 1 (1)), and the incidence side detector is disposed on an electron detection plane greater than or equal to 45 degrees to the inspection surface (Hyun 2:22-32). 

Regarding Claim 18:
The modified invention of claim 9 teaches the charged particle beam apparatus of claim 9, wherein the charged particle beam apparatus includes a single-beam apparatus (Hyun Fig. 1). 

Regarding Claim 20:
Hyun teaches an apparatus configured to inspect a surface of a sample (abstract), comprising:
an inspection tool configured to use a charged particle beam to scan the surface (Fig. 1, abstract); 

an electrode positioned closer to the surface than the first detector and configured to attract secondary electrons emanating from the surface (Fig. 1 (141), paras 11, 32. The electrode is positively charged, so it will attract all electrons.). 
However, Hyun fails to teach that the angle of incidence is oblique, or that the detected backscattered electron return to the oblique direction of incidence, i.e. dark-field.
Frosien teaches an charged particle beam apparatus (abstract) that irradiates a sample at an oblique angle of incidence (Fig. 1) and detects backscattered electrons returning to said oblique angle of incidences (7:52-56). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the oblique incidence of Frosien in Hyun. One would have been motivated to do so since oblique, or tilted, irradiation would provide useful information about the sample (Frosien 1:31-39).

Regarding Claim 21:
The modified invention of claim 20 teaches the apparatus according to claim 20, wherein the first detector is configured such that the detected backscattered charged particles are close to zero when the surface is flat, and the backscattered charged particles are detected when the surface is not flat, thereby obtaining a dark field image. The above limitations are functional limitations. The first detector defined by the above functional limitations is identical to the detector of Hyun. Features of an apparatus, such as this claim, may be recited either structurally In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). However, a prior art structure which is structurally identical to a claimed structure inherently anticipates a functional limitation of the claimed structure. 128 F.3d at 1478, 44 USPQ2d at 1432. In the case at hand, the detector of Hyun inherently possesses the functionally defined limitations recited above because it is structurally identical to the claimed detector. Accordingly, detector (133) of Hyun anticipates the limitation at issue.

Regarding Claim 22:
The modified invention of claim 20 teaches the apparatus of claim 20, wherein the inspection tool includes a single-beam apparatus. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,586,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims describe the method of using the instant apparatus.
Claims 9-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,020,164. Although the claims at issue are the patented claims describe a more specific version of the claimed apparatus.
Claims 9, 18, 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,177,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims describe the method of using the instant apparatus.
Claims 9-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,362,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims describe a more specific version of the claimed apparatus.


Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 
Applicant’s amendment to claims 8 and 17 has overcome the indefiniteness rejection of record.
Applicant argues that the bias unit of Hyun does not intersect a first virtual axis, “wherein the first virtual axis is perpendicular to a substantially planar inspections surface and intersecting an illuminated area of the surface.” Rather, applicant asserts that such an axis passes through an opening in the bias unit. This is not persuasive. The opening of the bias unit is part of the bias unit, and as such, particles or virtual lines passing through the opening are “intersecting” the bias Frosien, the electrode of the bias unit would be placed directly above the illumination area. 
Applicant argues that tilting the sample or particle beam column of Hyun would render Hyun unsatisfactory for its intended purpose. In particular, applicant asserts that such a modification would prevent the distance between the charge collecting unit and the sample from being minimized, i.e. the purported purpose of Hyun. This is not persuasive. First, the proposed modification would still allow the distance between the charge collecting unit and the sample to be reduced, which falls within the scope of Hyun’s intent. Second, tilting a sample with respect to a charged particle column is notoriously well known. It is likely that every scanning electron microscope sample holder sold in the decades preceding the instant invention had such an ability. To suggest that Hyun was not constructed with knowledge that the samples might be tilted during inspection is misguided at best.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881